PER CURIAM.
The contract between the appellants and the Interstate Amusement Company, which is the basis of this suit, was not attached to the bill, nor offered in evidence; but, by fair implication *703from the averments of tlie bill, it is a contract providing for the appearance and exhibition of appellants as performers in places of public amusement on Sunday in theaters for admission to which a fee is charged. Such a contract, in so far as it includes Sunday exhibitions, is in derogation of article 199 of the Penal Code of the state of Texas, and therefore cannot be enforced in the courts of the state of Texas.
Tor this and other reasons apparent on the record, the decree of the District Court, dismissing the bill, is correct; and it is affirmed.